Citation Nr: 0732769	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-38 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a psychiatric disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hepatitis.

3.  Entitlement to a total rating based on unemployability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
not been submitted sufficient to reopen claims of entitlement 
to service connection for a psychiatric disability, and 
hepatitis, and which found that the veteran was not entitled 
to a total rating based on unemployability.  The veteran 
received a videoconference hearing before the undersigned 
Veterans Law Judge in January 2007.


FINDINGS OF FACT

1.  In a decision dated August 1997, the RO denied service 
connection for a psychiatric disability.  The veteran did not 
timely perfect an appeal of this decision, and it therefore 
became final.

2.  The evidence received since the unappealed August 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a psychiatric disability.

3.  In a decision dated July 2002, the RO denied service 
connection for hepatitis.  The veteran did not timely perfect 
an appeal of this decision, and it therefore became final.

4.  The evidence received since the unappealed July 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
hepatitis.

5.  The appellant has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The August 1997 decision of the RO, which denied service 
connection for a psychiatric disability, is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the August 1997 RO decision, 
which denied service connection for a psychiatric disability, 
is not new and material and the claim for service connection 
for a psychiatric disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The July 2002 decision of the RO, which denied service 
connection for hepatitis, is final.  38 U.S.C.A. § 7105 (West 
2002).

4.  The evidence received since the July 2002 RO decision, 
which denied service connection for hepatitis, is not new and 
material and the claim for service connection for hepatitis 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007). 

5.  The claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities lacks legal merit or entitlement under the law.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2005); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19, 4.25 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated May 2004, August 2004, July 2005, and 
March 2006, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate his 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
With regard to the application to reopen the claim of service 
connection for a hearing loss, the veteran has been given the 
additional notice requirements outlined in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  The 
veteran has been informed of the law relevant to his claims 
numerous times.  The duties to notify and assist have been 
met.


I.  New and Material Evidence claims

Historically, the Board notes that the veteran's claims of 
entitlement to service connection for a psychiatric 
disability and hepatitis, or for service connection as a 
hepatitis carrier, were first denied in June 1977, six months 
after the veteran's separation from service.  The veteran's 
claims were denied at that time not because there was no 
evidence that the veteran had these disabilities, and not 
because there was no evidence that the veteran was treated 
for these disabilities in service, but because the 
preponderance of the evidence of record indicated that these 
conditions pre-existed service, and were not aggravated 
therein beyond their normal progression.  The veteran has 
been denied service connection for these claims numerous 
times since that time, both by RO and Board decisions.

The veteran was last denied service connection for a 
psychiatric disability by an August 1997 RO decision, and for 
hepatitis by a July 2002 decision, again because no evidence 
had been presented to indicate that either of these 
conditions did not preexist service, or had been aggravated 
in service beyond their normal progression.  The veteran did 
not appeal either of these decisions within one year of their 
promulgation, and they are therefore final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103 (2007).

Since these rating decisions are final, the veteran's current 
claims of service connection for a psychiatric disability and 
hepatitis may be considered on the merits only if new and 
material evidence has been received since the time of the 
prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claims of entitlement to 
service connection for a psychiatric disability and 
hepatitis.

The Board notes that the veteran was previously denied 
service connection for these disabilities, not because there 
was no evidence that the veteran had them, or had them in 
service, but because the preponderance of the evidence of 
record indicated that both of these conditions preexisted 
service, and were not aggravated therein beyond their normal 
progression. 

In this regard, the newly submitted evidence, consisting 
primarily of recent VA medical treatment records, continues 
to show that the veteran has a psychiatric disability, and 
continues to undergo treatment for it, but none of this 
evidence links this disability to service.  

Furthermore, none of the newly submitted evidence shows that 
the veteran is currently undergoing treatment for hepatitis, 
or considered a carrier, although some recent treatment 
records note that the veteran reported a history of treatment 
for Hepatitis C.  This evidence does not link pertinent 
disability to service.  

The Board notes that the veteran's opinions as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although the veteran and his representative 
have asserted that these conditions had their origin in 
service, lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Therefore, as the veteran was previously denied service 
connection for these disabilities because they were found to 
have preexisted service, and not aggravated therein, and as 
no new evidence has been presented as to the etiology of 
these disabilities and whether they preexisted service, or 
were aggravated in service, the Board finds that new and 
material evidence has not been submitted sufficient to reopen 
the veteran's claims of entitlement to service connection for 
a psychiatric disability and hepatitis.


II. A Total Rating Based on Individual Unemployability

A total rating based on individual unemployability is 
assigned when the evidence shows that a veteran is precluded 
from obtaining or maintaining any gainful employment 
consistent with his education and occupational experience by 
reason of his service-connected disabilities.  38 U.S.C.A. §§ 
1155; 38 C.F.R. 3.340, 3.341, 4.16(a).  There must be 
impairment of such degree that it is impossible for the 
average person with such disabilities to follow a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 3.341, 
4.16.  The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 
In exceptional cases, an extra-schedular evaluation may be 
assigned on the basis of a showing of unemployability alone.  
38 C.F.R. § 4.16(b).

The Court has held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law- analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995) (table).  In the instant case, the appellant is not 
service-connected for any disabling condition. Thus, his 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability is without legal merit, as the law, not the 
evidence, is dispositive in this case.  Hence, the claim is 
denied as a matter of law.


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a psychiatric disability is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for hepatitis is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


